      Case: 1:16-cv-00748-SO Doc #: 72 Filed: 07/08/19 1 of 6. PageID #: 653




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION

 ROBERT KALVITZ,                                   )   CASE NO.: 1:16-cv-00748
                                                   )
                         Plaintiff,                )   JUDGE SOLOMON OLIVER, JR
                                                   )
           vs.                                     )
                                                   )
 CITY OF CLEVELAND, OHIO ET. AL.,                  )   DEFENDANTS CHRISTOPHER D.
                                                   )   RANDOLPH, JEFFREY J.
                         Defendant.                )   FOLLMER, AND STEVEN W.
                                                   )   KINAS' JOINT TRIAL BRIEF
                                                   )
                                                   )

       Defendants Christopher D. Randolph, Jeffrey J. Follmer, and Steven W. Kinas

(hereinafter "individual Defendants"), by and through undersigned counsel, hereby submit their

Joint Trial Brief in the above captioned matter:

I.     INTRODUCTION AND FACTS.

       On March 26, 2016, Plaintiff Robert Kalvitz filed a Complaint against individual

Defendants Christopher Randolph, Jeffrey Folmer, Steven Kinas and the City of Cleveland

seeking compensatory damages from all Defendants and punitive damages from the individual

Defendants pursuant to 42 U.S.C. § 1983. Kalvitz vaguely alleged in his Complaint that the

named individual Defendants were acting as Cleveland Police Officers and deprived him of his

rights under the Fourth Amendment of the U.S. Constitution by using excessive and

unreasonable force on May 17, 2014 and that the City of Cleveland is liable pursuant to Monell

v. New York City Dep’t of Soc. Servs., 436 U.S. 658, 690-91 (1978).

       The Cleveland Police Patrolmen's Association operates a private bar called the Zone Car

Lounge. The individual Defendants were all off-duty working at the Zone Car Lounge for police

                                                   1
      Case: 1:16-cv-00748-SO Doc #: 72 Filed: 07/08/19 2 of 6. PageID #: 654



memorial week at the time of the incident. Police Memorial Week in 2014 was from Sunday,

May 11, 2014 through Saturday, May 17, 2014. At the Zone Car Lounge on May 16, 2014, the

Greater Cleveland Police Memorial Society hosted its 29th annual commemoration event to

honor police officers who had died in the line of duty.

       Off-duty Cleveland Police Officers Christopher Randolph, Jeffrey Folmer, and Steven

Kinas vehemently deny the allegations stated in the Plaintiff's Complaint, which is supported by

numerous witnesses that were present. Kalvitz was extremely intoxicated at the Zone Car

Lounge on May 16-17, 2014. While intoxicated, Kalvitz brandished a knife and makeshift

weapon consisting of a padlock tied to a handkerchief in the crowded bar. Kalvitz began to start

altercations with various patrons in the Zone Car Lounge. Kalvtiz then approached a group of

African American police officers from Detroit, Michigan and initiated an additional altercation.

Kalvitz used racially motivated terminology towards the Detroit Officers, including the N-word.

A nearby FBI Special Agent intervened in an attempt to de-escalate the situation. At that point,

Kalvitz turned into attack mode and brandished his weapons at the Officers in the crowded bar.

As a direct result of his actions, Kalvitz was disarmed and taken to the ground. Kalvitz was

handcuffed by an unknown individual, not any of the individual Defendants, and taken up the

back stairs and outside the Zone Car Lounge. None of the individual Defendants had any

interactions with Kalvitz during this time or used any force whatsoever on Kalvitz. Further, there

is no evidence that Defendants Randolph, Follmer, or Kinas were acting under color of state law

on May 17, 2014.

       The handcuffs were removed and Kalvitz was placed in a large passenger van to be taken

home due to his state of intoxication, prior to the arrival of a Cleveland Police cruiser. Kalvitz

was taken by the passenger van to Fairview Hospital for medical treatment. Kalvitz arrived at



                                                 2
      Case: 1:16-cv-00748-SO Doc #: 72 Filed: 07/08/19 3 of 6. PageID #: 655



Fairview Hospital at approximately 12:50 a.m. on May 17, 2014. Kalvitz was treated and

released from Fairview Hospital for minor injuries and severe alcohol intoxication. Kalvitz's

ethanol reading at 1:22 a.m. was abnormal, at 244, which converts to a Blood Alcohol

Concentration (BAC) of .244.

       Cleveland Police responded to the scene after being dispatched to the Zone Car Lounge

to respond to a Code 1 complaint for a male threatening with a knife. Ultimately, the Detroit

Police Officer(s) declined to press charges against Kalviz and he was not placed under arrest.

II.    APPLICABLE LAW.

       The evidentiary issues likely to arise at trial are fully briefed in the individual

Defendants’ Motions in Limine. The parties are awaiting the rulings from the court.

       In a § 1983 action the plaintiff must prove that the defendant intentionally committed acts

that deprived him of a right secured by the “Constitution and laws” of the United States. Adickes

v. S.H. Kress & Co., 398 U.S. 144, 150 (1970); Stemler v. City of Florence, 126 F.3d 856, 869

(6th Cir. 1997) (citing Lewellen v. Metropolitan Gov't, 34 F.3d 345, 351 (6th Cir. 1994) (“What

seems to be required is an intentional infliction of injury….”)). To prevail on a claim brought

under 42 U.S.C. § 1983, a plaintiff must prove (1) that he was deprived of a right secured by the

Constitution or laws of the United States and (2) that the deprivation was caused by a person

acting under color of law. Webb v. United States, 789 F.3d 647, 659 (6th Cir. 2015). Further,

each defendant’s liability must be assessed individually, based on his or her own actions.”

Dorsey v. Barber, 517 F.3d 389, 399 (6th Cir. 2008).

       Individual Defendants Follmer, Kinas and Randolph state that they were not acting under

color of law and as such, Kalvitz's § 1983 claim initially fails because a required element of his

claim has not been met. "A threshold issue in any 42 U.S.C. § 1983 action is whether there is any



                                                3
      Case: 1:16-cv-00748-SO Doc #: 72 Filed: 07/08/19 4 of 6. PageID #: 656



'state action' involved." Pickard v. City of Girard, 70 F.Supp.2d 802, 805 (N.D.Ohio 1999). “A

defendant's private conduct, outside the course or scope of his duties and unaided by any indicia

of actual or ostensible state authority, is not conduct occurring under color of state law. McNeese

v. Vandercook, 173 F.3d 429 (6th Cir. 1999) (deputy sheriff who struck a fellow deputy did not

act under color of state law); See also, Delcambre v. Delcambre, 635 F.2d 407 (5th Cir. 1981)

(alleged assault by on-duty police chief at police station did not occur under color of state law

because altercation with plaintiff, defendant's sister-in-law, arose out of a personal dispute and

defendant neither arrested nor threatened to arrest the plaintiff); Hunte v. Darby Borough, 897

F.Supp. 839 (E.D. Pa. 1995) (off-duty police officer's intervention in an altercation was not

under color of state law because the officer was not in uniform, did not display badge, did not

identify himself as a police officer and did not attempt to arrest anyone).

       Individual Defendants Follmer, Kinas and Randolph also state that they did not use any

force against Kalvitz, let alone unreasonable and excessive force. The Supreme Court has held

that force used by an officer must be reasonable. Graham v. Connor, 490 U.S. 386, 397 (1989).

The Court has cautioned that "the 'reasonableness' of a particular use of force must be judged

from the perspective of a reasonable officer on the scene, rather than with the 20/20 vision of

hindsight." Id. In considering whether a police officer acted reasonably, the Court must

particularly “consider the difficulties of modern police work.” Smith v. Freland, 954 F.2d 343,

346 (6th Cir. 1992). As the Smith court noted, “the calculus of reasonableness must embody

allowance for the fact that police officers are often forced to make split-second judgments – in

circumstances that are tense, uncertain, and rapidly evolving – about the amount of force that is

necessary in a particular situation.” Id. at 346-47 (citing Graham, 490 U.S. at 396-97).




                                                 4
      Case: 1:16-cv-00748-SO Doc #: 72 Filed: 07/08/19 5 of 6. PageID #: 657



       Although the individual Defendants deny using any force against Kalvitz, it should be

noted that Kalvitz brandished a deadly weapon during a verbal and physical dispute in a crowded

bar while intoxicated. His brief detention, once again not done by the individual Defendants, was

legally justified based upon his criminal acts. Kalvitz's admission of getting involved in an

altercation when he was in possession of a knife, i.e. a deadly weapon, justifies police response.

See In re Fortney, 832 N.E.2d 1257, 1268–69 (Ohio Ct. App. 2005). Kalvitz will fail to meet his

burden of showing that individual Defendants Jeffrey Folmer, Steven Kinas, or Christopher

Randolph violated Kalvitz's constitutional rights on May 17, 2014.


       Respectfully submitted,

       /s/ Marisa L. Serrat________                 /s/ Henry Hilow________
       MARISA L. SERRAT                             HENRY J. HILOW
       Attorney at Law (#0088840)                   Attorney at Law (#0019601)
       55 Public Square                             614 W Superior Ave Ste 1300
       2100 Illuminating Building                   Cleveland, OH 44113
       216-696-2150                                 216-344-9220
       Mserratlaw@gmail.com                         hhilow@mghslaw.com
       Counsel for Steven Kinas                     Counsel for Jeffrey Follmer

       /s/ Keith R. Wolgamuth________
       Keith R. Wolgamuth (0015565)
       Keith R. Wolgamuth Company L.P.A.
       1450 Hinckley Hills Road
       Hinckley, Ohio 44233-9716
       Telephone: (330) 962-3815
       Facsimile: (775) 640-0873
       Email: krwolg@aol.com
       Counsel for Christopher Randolph




                                                5
      Case: 1:16-cv-00748-SO Doc #: 72 Filed: 07/08/19 6 of 6. PageID #: 658



                                 CERTIFICATE OF SERVICE

       I certify that on July 8, 2019 a copy of the foregoing was electronically filed. Notice of

this filing will be sent to all parties by operation of the Court’s electronic filing system. Parties

may access this filing through the Court’s system.



                                                              Respectfully submitted,

                                                              /S/ MARISA SERRAT ____
                                                              MARISA SERRAT (0088840)




                                                 6
